Opinion
Per Curiam,
Petitioner requests us to review the dismissal of his petition for a writ of habeas corpus. The basic allegation of the petition was that petitioner had been denied counsel at the entry of his plea of guilty.
Our examination of the record persuades us that the matter should be remanded for further consideration below in light of this Court’s decisions today in Commonwealth ex rel. O’Lock v. Rundle, 415 Pa. 515, 204 A. 2d 439 (1964), and in Commonwealth ex rel. Goodfellow v. Rundle, 415 Pa. 528, 204 A. 2d 446 (1964).
The petition for allocatur is granted, as is the petition to proceed in forma pauperis. The orders of the Superior Court and the Court of Common Pleas of Lackawanna County are vacated. The record is remanded to the Court of Common Pleas of Lackawanna County for further consideration.